NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSHUA NEIL HARRELL,                            No. 16-15863

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00634-CKD

 v.
                                                MEMORANDUM*
TARGET; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Carolyn K. Delaney, Magistrate Judge, Presiding**

                             Submitted July 11, 2017***

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Joshua Neil Harrell appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             Harrell consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we

affirm.

      The district court properly dismissed Harrell’s action because Harrell failed

to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d
338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Lacey v. Maricopa County, 693 F.3d 896, 918-19 (9th Cir.

2012) (en banc) (setting forth requirements for false arrest and malicious

prosecution claims).

      The district court did not abuse its discretion by dismissing Harrell’s third

amended complaint without leave to amend because further amendment would

have been futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1041 (9th Cir. 2011) (setting forth standard of review and explaining that dismissal

without leave to amend is proper when amendment would be futile).

      AFFIRMED.




                                           2                                     16-15863